DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-9 are pending.
	The prior art submitted on 1/13/21 and 10/7/21 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9, are rejected under 35 U.S.C. 103 as being unpatentable over Pede (US 2008/0251110 A1) in view of Belov et al. (US 2007/0194248 A1).
	As per claim 1, Pede discloses a cane for individuals who are visually impaired, comprising: tip portion (see at least [0006], [0011], and figure 1, all para. disclose a walking aid consists of an elongated housing having a handle at one end and a distal end opposite the handle) comprising: an excitation source, and a sensor configured to detect the emission signal (see at least [0017-0019] disclose photo sensor which are sufficiently specific and sensitive to detect wavelengths of light).  Pede does not disclose an excitation source configured to excite at least one phosphor located on a surface; and a sensor configured to detect the emission of a phosphor excited by the excitation source.  However, Belov et al. disclose a method and system for communicating between a surface containing a rare-earth oxide phosphor, which emits a second wavelength photon when excited by a first wavelength photon, and an article mounted on a device (see at least the abstract), exemplary devices include a canes for visually impaired users (see at least [0027-0028]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Pede by combining an excitation source configured to excite at least one phosphor located on a surface; and a sensor configured to detect the emission of a phosphor excited by the excitation source, for communicating between a surface containing a rare-earth oxide phosphor and a device.
	As per claims 2-3, Pede does not disclose the excitation source emits a wavelength of 940+-10 nm; and wherein the sensor is configured to detect emissions of a phosphor emitting a wavelength of 980 nm.  However, Belov discloses the excited phosphors produce second photons with wavelengths ranging from 200nm to 25000nm (see at least [0025-0028]).  Furthermore, the wavelength of 940+- 10nm and 980 nm, as claimed in claims 2-3, is just an engineering design choice.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Pede by combining the excitation source emits a wavelength of 940+-10 nm; and wherein the sensor is configured to detect emissions of a phosphor emitting a wavelength of 980 nm, in order for the excitation source emits a suitable wavelength for communicating between a surface and a device effectively.
	As per claims 4-5, Pede discloses a wireless communication interface, wherein the wireless communication interface is configured to utilize Wi-Fi (see at least [0006], [0015-0016], and [0020-0024]).
	As per claim 6, Pede discloses the cane is configured to wirelessly communicate with a remote control center (see at least [0014]).  It would have been obvious to one of ordinary skill in the art, the control center can be a vehicle.  Pede does not explicitly disclose communicate with a vehicle.  However, Belov discloses disclose the surface is configured to wirelessly communicate with an article (see at least [0028-0031] disclose the articles, such as phosphors, can be incorporated in a road surface to alert a device, for example, a vehicle, a canes for visually impaired user, and the article emit an electromagnetic, audio, or visual signal to initiate or request an action upon receipt of the second wavelength photon, which provides information about a surface.  The action can be initiated by a user of the device upon receipt of an audio or visual signal).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Pede by combining the cane to wirelessly communicate with a vehicle for transmit information to a vehicle in the event of emergency or alert the vehicle driver to avoid the possible interfere with an individual who are visually impaired.
As per claim 7, Pede discloses the cane is configured to provide an audible
notification based on information received from an obstacle (see at least [0015-0017], and [0020-0024]).  Pede does not disclose to provide an audible notification based on information received from a vehicle.  However, it would have been obvious to one of ordinary skill in the art, the obstacle can be a vehicle.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Pede by combining provide an audible notification based on information received from a vehicle, in order to transmit information to a vehicle to alert the vehicle to avoid the possible interfere with an individual who are visually impaired.
	As per claims 8, Pede discloses the cane comprising GPS (see at least [0014-0016], and [0020-0024]).
	As per claim 9, Pede discloses a speaker configured to provide an audible notification; and a power source (see at least [0014-0016]).
					Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Clyde et al. (8771085)
	. McKean et al. (10429058)
	. Kaupe (8858401)
	. Gorey et al. (8746264)
	. Lu (8337035)

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664